Per Curiam.
Affirmed. See Evans v. McDonald , 313 F. App'x. 256, 257 (11th Cir. 2009) (noting expert testimony in legal malpractice action is not required where "the lawyer's lack of care and skill is so obvious that the trier of fact can resolve the issue as a matter of common knowledge"); Suritz v. Kelner , 155 So.2d 831, 834 (Fla. 3d DCA 1963) (finding expert testimony was unnecessary where jury could find the attorney was negligent based on the facts presented by the plaintiff).
Warner, Taylor and Levine, JJ., concur.